


109 HR 6184 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6184
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. English of
			 Pennsylvania (for himself, Ms.
			 Hart, Mr. Pomeroy, and
			 Mr. Stupak) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for improved payments under the Medicare Program for academic
		  anesthesiology programs for resident physicians and for academic programs for
		  student registered nurse anesthetists.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Academic Anesthesiology and CRNA Payment Improvement Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)Since 1991, the Medicare program has
			 reduced reimbursements for anesthesia services provided to Medicare
			 beneficiaries by 50 percent in certain instances when education of student
			 nurse anesthetists or anesthesiology medical residents is involved, imposing
			 financial disincentives against anesthesia education. These Medicare payment
			 policies are known as anesthesia teaching rules.
			(2)In 2002, the Centers for Medicare &
			 Medicaid Services (CMS) authorized an alternative payment system for certain
			 cases involving nurse anesthesia education and subsequently for anesthesiology
			 resident education, in which the agency allowed reimbursement for base units
			 plus discontinuous time. However, the alternative has not propagated in the
			 marketplace and CMS has declined to reform the anesthesia teaching rules
			 further without an Act of Congress.
			(3)To ensure the access of patients to safe,
			 high quality anesthesia care, society has a strong interest in providing for
			 high quality anesthesia educational institutions. The population of the United
			 States is aging, resulting in an increase in demand for health care requiring
			 anesthesia and pain management services provided by anesthesiologists and
			 certified registered nurse anesthetists (CRNAs).
			(4)Though the
			 Institute of Medicine in 2000 found the provision of anesthesia in such year to
			 be 50 times safer than the provision of anesthesia during the 20 years previous
			 to such year, continued evaluation, innovation, and quality improvements in
			 anesthesia are required to further enhance patient safety.
			(5)As of August 2006,
			 there are 130 anesthesiology residency programs and 102 programs accredited by
			 the Council on Accreditation of Nurse Anesthesia Educational Programs in the
			 United States. Under the current payment rules under the Medicare program, both
			 anesthesiology residency and nurse anesthesia educational programs report
			 challenges recruiting and retaining faculty.
			(6)Since part B under the Medicare program
			 provides for reimbursement for the services of anesthesiologists and the
			 services of CRNAs, reforms to the anesthesia teaching rules under the Medicare
			 program should treat teaching anesthesiologists and teaching CRNAs similarly
			 with respect to anesthesiology medical residents and student registered nurse
			 anesthetists, respectively, and should not favor one provider over another.
			3.PurposeThe purpose of this Act is to ensure
			 financial stability of nurse anesthesia and anesthesiology educational programs
			 to provide sufficient opportunities for student nurse anesthetists and medical
			 residents to pursue the specialty of anesthesia so that patients continue to
			 have access to quality health care.
		4.Special payment
			 rule for teaching anesthesiologists and teaching certified registered nurse
			 anesthetists
			(a)For physicians’
			 servicesSection 1848(a) of
			 the Social Security Act (42 U.S.C. 1395w–4(a)) is amended—
				(1)in paragraph
			 (4)(A), by inserting except as provided in paragraph (5)(A)
			 after anesthesia cases,; and
				(2)by adding at the
			 end of paragraph (4) the following new paragraph:
					
						(5)Special rule for
				teaching anesthesiologists
							(A)In
				generalWith respect to physicians’ services furnished by a
				teaching anesthesiologist involved in the training of physician residents or
				student nurse anesthetists in a single anesthesia case or two concurrent
				anesthesia cases, notwithstanding paragraph (4), the fee schedule amount to be
				applied for each such case shall be the amount described in subparagraph (B) if
				both of the following conditions are met:
								(i)The teaching
				anesthesiologist is present during all critical or key portions of the
				anesthesia service or case involved.
								(ii)At least one of
				the following individuals is immediately available to furnish anesthesia
				services during the entire case:
									(I)The teaching
				anesthesiologist.
									(II)An
				anesthesiologist with whom the teaching anesthesiologist has entered into an
				arrangement for such purpose.
									(III)In the case of
				the training of student nurse anesthetists, a certified registered nurse
				anesthetist with whom the teaching anesthesiologist has entered into an
				arrangement with respect to such training.
									(B)Amount
				describedFor purposes of
				subparagraph (A), the amount described in this subparagraph, with respect to
				anesthesia services furnished by a teaching anesthesiologist described in such
				subparagraph, is 100 percent of the fee schedule amount otherwise applicable
				under this section if the anesthesia services were personally performed by the
				teaching anesthesiologist alone.
							(C)Clarification
				for anesthesiologists who medically direct teaching certified registered nurse
				anesthetistsSubparagraph (A)
				shall not apply in the case of physician services furnished by an
				anesthesiologist who medically directs a certified registered nurse anesthetist
				who is involved in the training of student nurse anesthetists in a single
				anesthesia case or two concurrent anesthesia
				cases.
							.
				(b)For services of
			 certified registered nurse anesthetistsSection 1833(l) of such
			 Act (42 U.S.C. 1395l(l)) is amended—
				(1)in paragraph
			 (4)(B)(iii)—
					(A)by striking
			 In the case of and inserting (I) Subject to clause (II),
			 in the case of;
					(B)by striking
			 1848(a)(5)(B) and inserting 1848(a)(4)(B);
			 and
					(C)by adding at the
			 end the following new subclause:
						
							(II)Subclause (I) shall apply to a certified
				registered nurse anesthetist who is medically directed or medically supervised
				by a physician notwithstanding whether or not such certified registered nurse
				anesthetist is involved in the training of student nurse anesthetists in a
				single case or two concurrent cases.
							;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(7)(A)With respect to services
				furnished by a teaching certified registered nurse anesthetist who is not
				medically directed and who is involved in the training of student nurse
				anesthetists in a single anesthesia case or two concurrent anesthesia cases,
				the fee schedule amount to be applied for each such case shall be the amount
				described in subparagraph (B) if both of the following conditions are
				met:
								(i)The teaching certified registered
				nurse anesthetist is present during all critical or key portions of the
				anesthesia service or case involved.
								(ii)The teaching certified registered
				nurse anesthetist (or other certified registered nurse anesthetist or
				anesthesiologist with whom the teaching certified registered nurse anesthetist
				has entered into an arrangement) is immediately available to furnish anesthesia
				services during the entire case.
								(B)For purposes of subparagraph (A), the
				amount described in this subparagraph, with respect to services furnished by a
				teaching certified registered nurse anesthetist described in such subparagraph,
				is 100 percent of the fee schedule amount otherwise applicable under this
				subsection if the services were personally performed by the teaching certified
				registered nurse anesthetist
				alone.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2007.
			
